Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 9/10/21.
	Claims 1, 22-24 has been amended, claims 18-21 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Cancel claims 18-21.
Allowable Subject Matter
Claims 1-17 and 22-24 are allowed.  Claims 1 and 22 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an apparatus comprising, in combination with other cited limitations, a driving portion coupled to the retention circuit and configured to connect a first voltage and a second voltage to the retention circuit at different times for the load and the local storage, wherein the first and second voltages are different source voltages configured to provide power for loading the information into the retention circuit and/or for providing access to the stored information as recited in claim 1.
Claims 2-17 are therefore allowed because of their dependency on claim 1.  
The prior art of record fails to disclose method of manufacturing an apparatus, the method comprising, in combination with other cited limitations, forming a driving circuit coupled to the retention circuit and configured to connect a first voltage and a second voltage to the retention circuit at different times for the load and the local storage, wherein the first and second voltages are different source voltages configured to provide power for loading the information into the retention circuit and/or for providing access to the stored information as recited in claim 22.
Claims 23-24 are therefore allowed because of their dependency on claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/              Primary Examiner, Art Unit 2824